Citation Nr: 1516425	
Decision Date: 04/16/15    Archive Date: 04/24/15	

DOCKET NO.  12-34 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDING OF FACT

Chronic tinnitus is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including inservice acoustic trauma.


CONCLUSION OF LAW

Chronic tinnitus was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in March 2010 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  The Veteran was provided notice how disability ratings and effective dates are assigned,

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a videoconference hearing before the undersigned Veterans Law Judge in March 2014, as well as service treatment records, and VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran claims entitlement to service connection for chronic tinnitus.  He contends that tinnitus is the result of his exposure to noise at hazardous levels as an electrical equipment mechanical repairman during active military service
 
In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 .  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as tinnitus, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of the laws administered by VA, impaired hearing becomes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

In the present case, pertinent evidence of record is to the effect that, while in service, the Veteran served as an electrical equipment mechanical repairman.  Accordingly, exposure to noise at hazardous levels is conceded.  What remains to be determined is whether the Veteran's current tinnitus is in some way related to his inservice noise exposure.

In that regard, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of chronic tinnitus.  While at the time of a service separation in June 1989, the Veteran gave a history of "ear, nose, or throat trouble," it would appear that the Veteran was, in fact, referring to a tonsillectomy performed prior to his entry upon active service.  Moreover, while at that same time, the Veteran indicated that he did not know whether or not he had hearing loss, an audiometric examination performed at separation was within normal limits for VA purposes, and no pertinent diagnosis was noted.  Significantly, at no time during service, or at service separation, did the Veteran voice complaints of, or receive a diagnosis of, chronic tinnitus.

In point of fact, not until filing a claim in March 2010, i.e., more than 20 years following discharge from active duty, did the Veteran voice complaints of tinnitus.  Significantly, at an August 2011 VA audiometric examination the examiner found that a review of the Veteran's claims folder and service medical records showed that his enlistment and separation audiograms were within normal limits bilaterally.  Moreover, no complaints of tinnitus were noted in the Veteran's service medical records.  When questioned, the Veteran reported the onset of his tinnitus as following active duty, around or about approximately 1993.  According to the Veteran, while in service, he had worked on the flight deck of an aircraft carrier, where he was present both during the launching and recovery of aircraft.  Reportedly, on such occasions, the Veteran wore hearing protection "as required."  When questioned regarding his civilian occupation, the Veteran indicated that, following service, he had worked as a heavy equipment operator, truck driver, and mechanic.  However, he had "often" worn hearing protection.  Recreational activities included shooting, with the Veteran indicating that he wore hearing protection while shooting.

When questioned regarding his tinnitus, the Veteran described constant bilateral tinnitus more apparent in his left ear, and more noticeable in quiet situations.  According to the examining audiologist, the Veteran displayed normal hearing bilaterally for VA purposes, and had hearing within normal limits both upon enlistment and separation from the military.  The VA examiner opined that there was no evidence of any compensable hearing loss.  Nor were there any complaints of tinnitus during active duty service.  In the opinion of the examining audiologist, the Veteran's tinnitus was not related to active duty noise exposure.  There is no competent evidence to the contrary.

The Board finds the aforementioned VA opinion highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  The VA audiologist reviewed the Veteran's claims folder, discussed the appellant's medical history, and provided a well-reasoned medical opinion alluding to the evidence which supported that opinion.  Hernandez-Toyens.  Under the circumstances, the probative medical evidence of record preponderates against finding that the Veteran's tinnitus is in any way related to his period of active military service, including inservice noise exposure during such service.

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed Cir. 1997).  In that regard, the Veteran has argued that, at the time of the aforementioned VA audiometric examination, he was, in fact, "misquoted," and that his tinnitus actually began during his period of active military service.  However, there is no indication that, at the time of the August 2011 VA audiometric examination, the examining audiologist either "misheard" or "misquoted" the Veteran.  As noted above, not until March 2010, many years following the Veteran's discharge from service, did he file a claim for chronic tinnitus.  Moreover, the actual existence of such pathology was first persuasively documented no earlier than the VA audiometric examination of August 2011, once again, more than 20 years following the Veteran's discharge from service.  The passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the case at hand, there is no persuasive evidence suggesting a link between the Veteran's tinnitus, first shown many years following service discharge, and his inservice noise exposure.  Under the circumstances, service connection for chronic tinnitus must be denied.

The Board is cognizant of the Veteran's assertions set forth on appeal.  However, the Veteran's statements and history, when weighed against the objective evidence of record, and the probative medical opinion evidence of record, are neither credible nor of particular probative value.  The Veteran, as a lay person, is not competent to create the requisite causal nexus for the disability in question.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 429, 435 (2011)], the etiology of the disability in question falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for chronic tinnitus is denied.



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


